IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA15-175

                              Filed: 1 December 2015

Buncombe County, No. 13 CVD 1382

JEANNE LUND, Plaintiff,

             v.

ROBERT LUND, Defendant.


      Appeal by Plaintiff from order entered 11 August 2014 by Judge Ward D. Scott

in Buncombe County District Court. Heard in the Court of Appeals 27 August 2015.


      Mary Elizabeth Arrowood for the Plaintiff-Appellant.

      Siemens Family Law Group, by Ana M. Prendergast and Jim Siemens, for the
      Defendant-Appellee.


      DILLON, Judge.


      Jeanne Lund (“Wife”) appeals from an equitable distribution order. For the

following reasons, we affirm in part and reverse and remand in part.

                                   I. Background

      Wife and Robert Lund (“Husband”) were married on 14 February 1997 and

separated on 5 January 2013. Following their separation, Wife sued Husband for

equitable distribution, seeking an unequal distribution of the marital estate.

Husband answered and counterclaimed for equitable distribution, seeking an equal

distribution of the marital estate. On 11 August 2014, following a four-day trial, the
                                     LUND V. LUND

                                    Opinion of the Court



trial court entered an equitable distribution order, dividing the marital estate

substantially equally. Wife timely appealed.

                                       II. Analysis

      Wife argues on appeal that the trial court erred in (1) classifying, valuing, and

distributing certain marital property, including her pension benefits and three debts

incurred during the marriage; (2) classifying, valuing, and distributing certain

divisible property; and (3) determining that an equal distribution of the marital

property was equitable.

      “In applying our equitable distribution statutes, the trial court must follow a

three-step procedure, (1) classification, (2) []valuation and (3) distribution.” Seifert v.

Seifert, 82 N.C. App. 329, 334, 346 S.E.2d 504, 506 (1986), aff’d, 319 N.C. 367, 354
S.E.2d 506 (1987).

      Property may be classified as marital, divisible, or separate. N.C. Gen. Stat.

§§ 50-20(a), (b) (2014). Only marital or divisible property must be valued and then

distributed to the parties by the trial court. Id. § 50-20(c).

      Regarding valuation, marital property is valued as of the date of separation,

see Davis v. Davis, 360 N.C. 518, 526-27, 631 S.E.2d 114, 120 (2006), which in the

present case was 5 January 2013, while divisible property is valued as of the date of

distribution, see N.C. Gen. Stat. § 50-21(b) (2014), which in the present case was 11

August 2014.



                                           -2-
                                     LUND V. LUND

                                   Opinion of the Court



      Once the marital and divisible property is appropriately valued, the trial court

is to distribute this property equitably. N.C. Gen. Stat. § 50-20(a) (2014).

                                  A. Marital Property

      Wife argues that the trial court erred in its handling of certain marital

property and marital debt. We address each argument in turn.

                                   1. State Pension

      Wife is employed by the State of North Carolina where she has earned and

continues to earn compensation in the form of future pension benefits.

      In classifying a pension, it must be remembered that any compensation earned

by a spouse during marriage (i.e., before the date of separation) is presumed to be

marital property. N.C. Gen. Stat. § 50-20(b)(1) (2014). In accordance with this

general rule, the right to receive pension benefits that are earned during the marriage

(i.e., before the date of separation) is presumed to be marital property, even though

the pension benefits are not to be received until well after the date of separation. See

id. (defining “marital property” to include “vested and nonvested pension . . . rights”).

      Absent an agreement between the parties, there is only one method under

North Carolina law by which a vested pension may be valued by the trial court. This

method involves the five-step process outlined by our Court in Bishop v. Bishop, 113
N.C. App. 725, 440 S.E.2d 591 (1994). By this process, the “present value” of the

pension is established as of the date of separation. Id. at 731, 440 S.E.2d at 595-96.



                                          -3-
                                           LUND V. LUND

                                         Opinion of the Court



        Absent an agreement between the parties, there are only two methods by

which a vested pension may be distributed by the trial court, which are codified in

N.C. Gen. Stat. § 50-20.1(a)(3) and (a)(4). See id. at 731-32, 440 S.E.2d at 596. The

first method, referred to in Bishop as “the present value . . . [or] [] immediate offset

method,” is codified in N.C. Gen. Stat. § 50-20.1(a)(3) and allows the trial court to

award one hundred percent (100%) of the future pension benefits to the employee-

spouse and to “offset” this award by awarding a larger percentage of the other marital

assets to the non-employee spouse. See id. The second method, referred to in Bishop

as “the fixed percentage . . . or [] deferred distribution method,” is codified in N.C.

Gen. Stat. § 50-20.1(a)(4) and allows the trial court to award the non-employee spouse

a “fixed percentage” of the marital portion of the pension benefits as they are paid out

in the future. See id. at 732, 440 S.E.2d at 596.

        Here, Husband and Wife stipulated to the classification of Wife’s pension

earned as of the date of separation as being entirely marital, since Wife had no years

of service with the State prior to the marriage.1 Wife, however, makes several

arguments concerning the trial court’s valuation and distribution of her pension. For

the reasons set forth below, we hold that the trial court properly valued and

distributed Wife’s pension.



        1Of course, when Wife ultimately retires in the future, her pension benefits that will ultimately
be paid out will not be entirely marital because she will have continued earning these benefits as she
continues to work after the date of separation.

                                                  -4-
                                    LUND V. LUND

                                  Opinion of the Court



                                     a. Valuation

      The trial court determined that Wife’s future pension benefits had a present

value of $199,823 as of the date of separation, largely relying upon the expert opinion

of a certified public accountant (“CPA”) tendered as an expert by Husband. The

evidence tended to show and the trial court found that the CPA applied the Bishop

five-step process to arrive at his opinion of value.      Wife, however, makes two

arguments attacking the trial court’s valuation of her pension:

      First, Wife argues that the CPA’s opinion was incompetent because the CPA

relied upon information which was never admitted into evidence and was otherwise

inadmissible hearsay. We disagree.

      “[T]he trial judge is afforded wide latitude of discretion when making a

determination about the admissibility of expert testimony.” State v. Bullard, 312
N.C. 129, 140, 322 S.E.2d 370, 376 (1984). We review the trial court’s ruling on the

admissibility of expert testimony for an abuse of discretion. State v. Anderson, 322
N.C. 22, 28, 366 S.E.2d 459, 463 (1988).

      In the present case, the information primarily relied upon by the CPA

consisted of an affidavit prepared by the Retirement Systems Division of the

Department of State Treasurer, which contains specific data about Wife’s rights to

her State pension and the amount of her expected benefit (the “State affidavit”).




                                           -5-
                                    LUND V. LUND

                                   Opinion of the Court



      It is true, as Wife contends, that the State affidavit was never formally offered

into evidence and was, otherwise, hearsay. It is also true that North Carolina used

to follow the rule that “an expert witness cannot base his opinion on hearsay evidence

. . . [or] facts [not] supported by [the] evidence[.]” Cogdill v. North Carolina State

Highway Comm’n, 279 N.C. 313, 327, 182 S.E.2d 373, 381 (1971). However, as our

Supreme Court has more recently observed, this “general rule has undergone

significant modification in recent years[.]” State v. Huffstetler, 312 N.C. 92, 106, 322
S.E.2d 110, 119 (1984). For instance, Rule 703 of our Rules of Evidence, which was

adopted in 1983, see 1983 N.C. Sess. Laws 701, § 3, allows “an expert [to] give his

opinion based on facts not otherwise admissible in evidence provided that the

information considered by the expert is of the type reasonably relied upon by experts

in the particular field in forming opinions or inferences on the subject,” see State v.

Allen, 322 N.C. 176, 184, 367 S.E.2d 626, 630 (1988) (emphasis added).

      Here, the CPA testified that the State affidavit is the type of information that

an expert would rely upon to value a pension, since it contains the data specific to a

particular employee’s pension needed to apply the five-step process outlined in

Bishop. Further, the trial court determined that it was proper for the CPA to rely on

the State affidavit, “pursuant to Rule of Evidence 703.”          In challenging this

determination, Wife contends that the types of information falling within the ambit

of Rule 703 include the National Vital Statistics Report published by the U.S.



                                          -6-
                                    LUND V. LUND

                                   Opinion of the Court



Department of Health and Human Services. The CPA, however, expressly testified

that he did rely on the National Vital Statistics Report in determining the life

expectancy of Wife, which is data that an expert needs to value a pension pursuant

to Bishop. But the types of information cited by Wife would not contain other data

an expert would need to make a Bishop evaluation, e.g., specific data about the

employee-spouse’s earnings, retirement dates which is found in the State affidavit.

In any event, Wife points to no evidence tending to show that the State affidavit was

not also a type of information relied upon by experts in the field of pension valuation.

Wife’s argument is overruled.

      Second, Wife argues that the State affidavit was not reliable because it

contained data regarding Wife’s pension as of 1 February 2013, and not as of the

actual date of separation, 5 January 2013. However, we hold that this mere twenty-

seven (27) day discrepancy goes to weight and not admissibility. See, e.g., Northgate

Shopping Ctr., Inc. v. State Highway Comm’n, 265 N.C. 209, 211-12, 143 S.E.2d 244,

245-46 (1965) (stating that evidence of value from a date other than the relevant date

may still be admissible if the “other” date was not too remote in time); City of Wilson

v. Hawley, 156 N.C. App. 609, 615, 577 S.E.2d 161, 165 (2003) (recognizing that expert

witnesses “must be given wide latitude in formulating and explaining their opinions

as to value”). Therefore, the CPA’s opinion of value as of the date of separation was

not rendered incompetent merely because he relied upon the State affidavit. We note



                                          -7-
                                          LUND V. LUND

                                        Opinion of the Court



that the trial court expressly stated in its order that it was valuing the pension “as of

the date of the parties’ separation,” and not as of the date of the State’s affidavit.

                                          b. Distribution

       Regarding the distribution of the pension, the trial court awarded Husband ten

percent (10%) of the marital portion of Wife’s future pension benefit payments,

calculated as follows:

               10% of the marital portion of [Wife’s] NC state pension,
               said [marital] portion to be determined by coverture
               fraction, the numerator of which is the months of NC state
               employment during marriage and the denominator of
               which is [the] total months of NC state employment, when
               that pension goes into pay status, with the amount to be
               determined by [Wife’s] earnings preceding date of
               separation, as opposed to her last years of employment.

We hold that this award complies with N.C. Gen. Stat. § 50-20.1. Specifically, the

pension is a defined benefit plan; and the trial court correctly classified the marital

portion of Wife’s future pension benefit payments by employing the coverture

fraction, mandated in N.C. Gen. Stat. § 50-20.1(d). By using the coverture fraction,

the trial court recognized that a portion of these future benefits will be Wife’s separate

property, as she will continue working to earn these benefits after the date of

separation.2 After valuing the pension per Bishop, the trial court distributed the




       2The  numerator of the coverture fraction is the number of years during marriage (i.e., before
separation) the future benefits were earned, and the denominator is the total number of years the
benefits were earned. See Seifert v. Seifert, 319 N.C. 367, 370, 354 S.E.2d 506, 509 (1987); Bishop v.
Bishop, 113 N.C. App. 725, 729-30, 440 S.E.2d 591, 595 (1994).

                                                -8-
                                    LUND V. LUND

                                   Opinion of the Court



marital portion of the pension by awarding Husband a fixed percentage of the marital

portion of those future benefit payments, which is allowed by N.C. Gen. Stat. § 50-

20.1(a)(3). Husband, though, was awarded only ten percent (10%) of the marital

portion of the pension benefits, whereas the trial court determined that a fifty-fifty

split of the entire marital estate was equitable. The trial court, however, awarded a

larger share of the other marital assets to Husband as an offset to achieve equity,

which is allowed by N.C. Gen. Stat. § 50-20.1(a)(4). Therefore, the trial court utilized

both distribution methods, which we hold was not an abuse of the trial court’s

discretion in this case.

      Wife argues that the trial court should have used only the fixed percentage

method in distributing the pension. That is, she argues that the trial court should

have distributed the marital portion of the pension fifty-fifty and also the other

marital assets fifty-fifty. She contends that the non-pension assets are preferable

because her future pension benefits are “speculative” at best. She contends that the

order allows Husband to receive the marital house, an IRA that she built up during

marriage, and other “present” assets, which he can currently enjoy, leaving her with

almost nothing from the marital estate except a hope to receive pension benefits

sometime in the future. While Wife’s concern is a factor the trial court could have

considered in distributing the marital estate, we cannot say that the trial court

abused its discretion in distributing the marital assets in the manner it did. There



                                          -9-
                                         LUND V. LUND

                                       Opinion of the Court



is nothing in the statute which requires the trial court to apply the fixed percentage

method exclusively when the pension makes up a large percentage of the marital

estate. Therefore, Wife’s argument is overruled.

       Wife further argues that the trial court committed the same error that occurred

in Seifert v. Seifert, 319 N.C. 367, 354 S.E.2d 506 (1987).                 Wife’s argument is

misplaced. In Seifert, the trial court erred because, in awarding the non-employee

spouse a portion of her husband’s future pension benefits, it did not award her a fixed

percentage of those future benefits, but rather awarded her a specific dollar amount

(equal to the present value of her portion of her husband’s pension) to be paid from

her husband’s future benefits. See Seifert, 82 N.C. App. at 338, 346 S.E.2d at 509.

The Supreme Court recognized that this methodology was error because it amounted

to a double discounting. Seifert, 319 N.C. at 371, 354 S.E.2d at 509-10. Here, though,

the trial court did not engage in double discounting. It properly determined the

present value of the pension as of the date of separation as mandated by Bishop, and

awarded Husband a fixed percentage of Wife’s future benefits.3 Wife’s argument is

overruled.

                                        2. Marital Debt



       3The   trial court determined that the pension had a value of $199,823 as of the date of
separation. The court would have committed the double discounting error that occurred in Seifert if,
in awarding Husband ten percent (10%) of the pension, it had awarded Husband $19,982.30 (10% of
the pension value) and had required Husband to wait until Wife began drawing her pension to receive
this award. However, the trial court avoided this error by awarding Husband this future benefit as a
fixed percentage (rather than a specific dollar amount).

                                              - 10 -
                                     LUND V. LUND

                                   Opinion of the Court



      Wife contests the competency of the evidence to support the trial court’s

classification of the following debts as marital:         (1) debt related to Husband’s

construction business in the amount of $5,931.67; (2) tax debt for the 2012 tax year

of $2,495.00; and (3) credit card debt from a Discover card in the amount of $8,894.15.

We disagree.

      As to whether property, or by extension, debt, “is marital or separate, the

findings of the trial court will not be disturbed on appeal if there is competent

evidence to support the findings.” Loving v. Loving, 118 N.C. App. 501, 507, 455
S.E.2d 885, 889 (1995). This is true “despite the existence of evidence to the contrary.”

Johnson v. Johnson, ___ N.C. App. ___, ___, 750 S.E.2d 25, 27 (2013). “Competent

evidence is evidence that a reasonable mind might accept as adequate to support the

finding.” City of Asheville v. Aly, ___ N.C. App. ___, ___, 757 S.E.2d 494, 499 (2014).

      Regarding Husband’s construction business debt, Husband testified that he

operated a construction business as a sole proprietor during the marriage and that,

as of the date of separation, he owed $5,931.67 to four specific suppliers and

subcontractors, identifying each creditor by name and the specific amount owed to

each. The parties stipulated that Husband’s construction business was a marital

asset. Though there may have been evidence to the contrary, we hold that there was

sufficient evidence to support the trial court’s finding that Husband’s construction

business debt was marital.



                                          - 11 -
                                   LUND V. LUND

                                  Opinion of the Court



      Regarding the 2012 tax debt, Husband testified that there was owed $2,495.00

in federal taxes for that year. He testified that he had paid taxes for 2012, but that

he mistakenly underpaid them.        The parties were not separated until 2013.

Therefore, we hold that there was competent evidence to support the trial court’s

finding that the 2012 tax debt was marital.

      Regarding the Discover credit card debt, Husband testified that he and Wife

used the Discover card to purchase a refrigerator and that the other debt likely arose

from the construction business, which, as previously stated, both parties stipulated

was marital. Husband testified that the balance of the Discover card was $8,895.84

as of a statement date of 20 January 2013. As the parties’ date of separation was 5

January 2013, we hold that the trial court’s finding of the marital credit card debt

from the Discover card was supported by competent evidence.

                                B. Divisible Property

      Wife makes a number of arguments concerning the trial court’s treatment of

certain divisible property. N.C. Gen. Stat. § 50-20(b)(4) defines “divisible property”

to include the following:

             a. [Passive] appreciation and diminution in value of
             marital property and divisible property of the parties
             occurring after the date of separation and prior to the date
             of distribution . . . .

             ...

             c. Passive income from marital property received after the


                                         - 12 -
                                      LUND V. LUND

                                    Opinion of the Court



             date of separation . . . .

             d. Passive increases and passive decreases in marital debt
             and financing charges and interest related to marital debt.

N.C. Gen. Stat. § 50-20(b)(4) (2014).

                         1. Increase in Value of Marital Home

      Under N.C. Gen. Stat. § 50-20(b)(4)(a), passive increases or decreases in the

value of the marital home between the date of separation and the date of distribution

are considered divisible. Therefore, passive increases in the value of the marital

home must be distributed by the trial court as divisible property. See id.

      In the present case, the trial court valued the marital home at $267,000.00 as

of the date of separation and distributed it to Husband. The trial court found that

neither party presented evidence regarding the value of the marital home as of the

date of distribution. Therefore, the court concluded that there was no divisible

property in connection with the marital home as there was no evidence showing that

there was any increase or decrease in the value of the marital home during the

relevant time period.

      Wife contends, however, that she did introduce evidence showing that the

value of the marital home increased to $300,000.00 by the date of distribution.

Specifically, she testified at the trial (two months before the date of distribution) that

she believed the marital home was worth $300,000.00. “[W]here the value of real

property is a factual issue in a case, our Supreme Court has repeatedly held that the


                                           - 13 -
                                           LUND V. LUND

                                         Opinion of the Court



owner’s opinion of value is competent to prove the property’s value.” United Cmty.

Bank v. Wolfe, ___ N.C. App. ___, ___, 775 S.E.2d 677, 680 (2015).4 We recognize that

Wife did not testify whether she believed that the increase in value was “passive” or

“active” in nature, as only a passive increase would be classified as divisible.

However, she was not required to do so since any increase (or decrease) in value

during the relevant time period is presumed to be passive in nature and, therefore,

divisible property. Wirth v. Wirth, 193 N.C. App. 657, 661, 668 S.E.2d 603, 607

(2008).5 Of course, this presumption is rebuttable. Id.

       Husband counters by arguing that we should read the trial court’s finding that

“no evidence” was presented to mean that “no competent evidence” was presented by

either party on the issue. However, such a finding would also have been error, since

Wife’s testimony was competent. United Cmty. Bank, supra.

       We note that a finding by the trial court of “no credible evidence” being

presented on the issue would not have been error, since the trial court is free to give

any weight (or no weight) to any evidence presented. See Bodie v. Bodie, 221 N.C.
4There   is an exception to this general rule where “it affirmatively appears that the owner does
not know the market value of his property[.]” N.C. State Highway Comm’n v. Helderman, 285 N.C.
645, 652, 207 S.E.2d 720, 725 (1974). Furthermore, “an owner’s opinion is not competent where it is
shown that the owner’s opinion is not really his own but is based entirely on the opinion of others.”
Wolfe, ___ N.C. App. at ___, 775 S.E.2d at 680, n. 2.
         5Wife also contends that the testimony of her expert who valued the home as of eight (8)

months before the date of distribution was some evidence to establish the home’s value as of the date
of distribution. However, as we have concluded that Wife’s opinion of value was competent to establish
the marital home’s value as of the date of distribution, we need not reach whether the expert’s opinion
was as of a date too remote from the date of distribution to be considered competent, as a matter of
law.

                                                - 14 -
                                      LUND V. LUND

                                     Opinion of the Court



App. 29, 38, 727 S.E.2d 11, 18 (2012). Nevertheless, we cannot discern this meaning

from the present order. For instance, the trial court never makes mention in the

order of Wife’s testimony concerning her opinion of value, only referencing the

opinions of the three appraisers who testified; and nothing in the order otherwise

suggests that the trial court found Wife’s testimony as not being “credible,” much less

that the court even considered it.

      We thus hold that the trial court erred in finding that “no evidence” was

presented concerning the value of the marital home as of the date of distribution and

further in failing to make any findings based on the competent evidence that was

presented, and we remand for the trial court to make further findings on this issue.

See Edwards v. Edwards, 152 N.C. App. 185, 189, 566 S.E.2d 847, 850 (2002)

(remanding for findings where there was evidence that marital real property had

increased in value during the period of separation before the date of distribution and

the trial court made no findings regarding any change in value). On remand, the trial

court is free to give any weight (or no weight) to the competent evidence, including

Wife’s testimony, that was presented. Bodie, supra. If, on remand, the trial court

determines that there is divisible property to be valued and distributed, then the trial

court may “revise its order distributing the parties’ marital [and divisible] property”

in order to achieve a division that is equitable. Edwards, 152 N.C. App. at 189, 566

S.E.2d at 850.



                                            - 15 -
                                     LUND V. LUND

                                   Opinion of the Court



                        2. Rental Income from the Marital Home

      Wife argues that the trial court erred in not classifying and awarding certain

rental income generated by the marital home during the separation. Specifically,

Wife contends that certain rental payments generated by the marital home during

the period of separation were divisible property.

      It is true, as Wife argues, that the rental income represents passive income

from marital property and, therefore, is divisible pursuant to N.C. Gen. Stat. § 50-

20(d)(4)(c). However, we hold that the trial court did classify the rental income as

“divisible” property.    Specifically, the trial court determined that “[Husband’s]

mortgage payments and costs associated with the refinance more than offset any

divisible credit that might be due to [Wife] by virtue of . . . rental income received by

[Husband].” (Emphasis added.) Further, the court made a distribution of this rental

income to Husband, based on its finding that Husband had incurred refinancing costs

and made mortgage payments.

                             3. Post-separation Payments

      Wife argues that the trial court erred in finding certain post-separation

payments to be divisible property, pointing to the 2013 amendment to the definition

of “divisible” property in N.C. Gen. Stat. § 50-20. Specifically, N.C. Gen. Stat. § 50-

20(b)(4) defines divisible property to include, in part, “[p]assive increases and passive

decreases in marital debt and financing charges and interest related to marital debt.”



                                          - 16 -
                                       LUND V. LUND

                                     Opinion of the Court



See N.C. Gen. Stat. § 50-20(b)(4)(d) (2014). We hold that this statutory language

excludes from the definition of divisible property non-passive increases and decreases

in marital debt and non-passive increases and decreases in financing charges and

interest related to marital debt which occurred on or after 1 October 2013, the

effective date of the 2013 amendment. See Cooke v. Cooke, 185 N.C. App. 101, 108,

647 S.E.2d 662, 667 (2007) (holding that amendment to definition of divisible

property in N.C. Gen. Stat. § 50-20(b)(4)(d) applies only to post-separation payments

toward marital debt which occurred after the effective date of the amendment);

Warren v. Warren, 175 N.C. App. 509, 517, 623 S.E.2d 800, 805 (2006) (same).6

       First, Wife contends that the trial court incorrectly classified interest

payments made by Husband on the Home Depot account and on the Discover Card

as divisible property. We note that the order does not state when Husband made

these payments. In any event, we agree with Wife that any payments made by

Husband after 1 October 2013 should not have been classified as divisible, as they

constituted active decreases in interest related to marital debt. However, like in

Cooke, the error “does not necessitate reversal or remand . . . [as] the trial court had




       6The  Cooke and Warren cases applied a 2002 amendment to the definition of the divisible
property pertaining to post-separation payments towards marital debt. Though the 2013 amendment
rather than the 2002 amendment applies to the present case, the same reasoning applies; and,
therefore, we are compelled to follow Cooke and Warren.



                                            - 17 -
                                           LUND V. LUND

                                         Opinion of the Court



authority to reimburse [Husband] for [his] post-separation [interest] payments[.]”
185 N.C. App. at 108, 647 S.E.2d at 667.7

        Second, Wife contends that the trial court incorrectly characterized a $1,325.00

mortgage payment by Husband on the marital home in May 2014 as divisible

property. Wife is correct that this mortgage payment is not divisible since it was

made after the effective date of the 2013 amendment. However, there is nothing in

the order to suggest that the trial court treated this mortgage payment as divisible

property. Rather, the order suggests that the trial court considered the mortgage

payment as a distributional factor in the award of the rental payments received by

Husband after the date of separation on the marital home. Wife’s argument is

overruled.

        Finally, Wife contends that the trial court erred in classifying as divisible two

tax refunds belonging to her which were applied to the parties’ tax liability for the

2011 tax year. Specifically, the trial court stated that these tax refunds were Wife’s

separate property and effectively treated the use of these refunds towards the marital

tax debt as divisible property, and awarded Wife a credit for the amounts of these




        7We  need not reach whether it would be reversible had the trial court made the opposite error
by failing to classify the interest payments made before 1 October 2013 as divisible. That is, Wife is
not contending that the trial court failed to value and distribute certain divisible property.
Cunningham v. Cunningham, 171 N.C. App. 550, 556, 615 S.E.2d 675, 680 (2005) (holding that the
trial court must “value all marital and divisible property . . . in order to reasonably determine whether
the distribution ordered is equitable”). Rather, she is contending that the trial court valued and
distributed certain property that should not have been classified as divisible.

                                                 - 18 -
                                     LUND V. LUND

                                   Opinion of the Court



refunds. Assuming, however, that the trial court erred, we hold that any error was

harmless to Wife, as she benefited as it was she who received the credit.

                                C. Equal Distribution

      Finally, Plaintiff argues that the trial court erred in determining that an equal

distribution of the marital estate was equitable. However, we hold that the trial court

did not abuse its discretion in this regard.

      Our Supreme Court has stated that the public policy of this State “so strongly

favor[s] the equal division of marital property that an equal division is made

mandatory unless the court determines that an equal division is not equitable.” White

v. White, 312 N.C. 770, 776, 324 S.E.2d 829, 832 (1985) (emphasis in original)

(internal marks omitted). Therefore, “[t]he party seeking an unequal division bears

the burden of showing, by a preponderance of evidence, that an equal division would

not be equitable.” Armstrong v. Armstrong, 322 N.C. 396, 404, 368 S.E.2d 595, 599

(1988).

      Wife argues that she offered extensive evidence to support an unequal

distribution award. We have held that where “evidence is presented from which a

reasonable finder of fact could determine that an []equal division would be

inequitable, a trial court is required to consider the factors set forth in [N.C. Gen.

Stat.] § 50-20(c).” Atkinson v. Chandler, 130 N.C. App. 561, 566, 504 S.E.2d 94, 97




                                          - 19 -
                                     LUND V. LUND

                                   Opinion of the Court



(1998). Wife does not make any specific argument concerning any failure by the trial

court to consider any of the statutory factors.

      Our review is limited to “whether there was a clear abuse of discretion.” White,
312 N.C. at 777, 324 S.E.2d at 833. “A trial court may be reversed for abuse of

discretion only upon a showing that its actions are manifestly unsupported by

reason.” Id. Accordingly, based on these extensive findings and the ample record

evidence in support of them, notwithstanding Wife’s evidence to the contrary, we hold

that the trial court did not abuse its discretion in determining that an equal

distribution was equitable. Therefore, this argument is overruled.

                                    III. Conclusion

      We reverse the trial court’s finding that neither party introduced evidence of

the existence of divisible property associated with any passive increase (or decrease)

in value of the marital home during the period of separation, and we remand for more

findings on this issue. After considering these issues on remand, the trial court may

“revise its order distributing the parties’ marital [and divisible] property” in order to

achieve a division that is equitable. Edwards, 152 N.C. App. at 189, 566 S.E.2d at

850. With respect to Wife’s remaining arguments, we affirm the trial court’s order.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

      Judges HUNTER, JR., and DIETZ concur.




                                          - 20 -